Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 29 September 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				23.
					My dearest Friend
					Washington 29. September 1822
				
				Your last Journals yet received, are of the 23d (last Monday) from Border Town—You were then engaged for Wednesday, at Mrs Lenox’s and I had concluded you would return to Philadelphia on Thursday—Yesterday therefore, and again this day, I was expecting a Letter from you, after your return. But Thursday came on here, what we take for the equinoctial Storm, and it is hardly yet over—If it came on at the same time where you were, it may still have prolonged your visit, and with such excellent company as you had found, it was perhaps the most comfortable manner in which you could weather the Equinox—This is my hope, which I more willingly indulge than my fear; which your silence for three days would otherwise ascribe to a new visitation from that same fiery Saint Anthony.George’s friend Briggs left us on Thursday—Johnson Hellen had come down the day before, intending only to pass a night with us—But was taken unwell with a bilious attack, which yet confines him—Robert Buchanan too has had a severe return of his fever, and has not left his bed these ten days.Poor Dr Huntt’s projected Elopement, flashed in the pan—I suppose you will have the whole story from another quarter—As he tells it; the Lady’s father appears to be the most unreasonable person of the three.I sent you yesterday a copy of my Book, of which after reading as much as you find interesting I wish you to make the disposal mentioned in my last—The Introduction contains the Summary of all its Contents—and the papers which have not been published begin at page 163.Will you tell Mr Walsh that I ask his attention to the three papers subsequent to that page, and to the five points stated in the introduction as my principal motive for the publication—For all the personal part of the controversy, whether with Mr Russell or Mr Floyd, I want neither aid nor cheering—But I want his deliberate and impartial opinion, upon the merits of the controversy separated from all consideration of persons—His revised opinion—I want it for two reasons—First because upon such topics I value his opinion more than that of any other Editor of a Newspaper in the Union; and secondly because he did give an opinion at the outset, before he had heard me on the question, and which I hope he will reconsider—He has expressed hopes wishes that I should make good my argument, while the Richmond Enquirer has told the world that I had asked to be heard again upon it, probably in vain: By the Richmond Enquirer I shall always be heard in vain, for any purpose of truth or Justice—But I do not so deem of Mr Walsh—Tell him further, that I value much his personal friendship, and am justly sensible to his kind feelings towards me—That I have seen and utterly discredit the cunning and base insinuations of his enemies and mine, that he had expressed in private contemptuous opinions of me as a writer; opposed to the favourable notice that he has given of me as such to the Public—That I well know his opinion of my Style, and am well satisfied with it; the more so, because though favourable in the main, it has neither been flattering, nor blind, or silent to its faults—With regard to the next Presidential Election, tell him, that in his Editorial capacity, I wish him to set aside all his feelings of personal regard for me, as completely as if there were no such person in existence—That as his friend, I would have him govern himself by two principles—First a view to the question as connected with the Public welfare only; and in subordination to that, secondly the discharge of his own duty as a public Journalist, and the success of his own Establishment—I would have him maintain his Independence, and be the partizan of no man—I say this now for several reasons—First because several of the presses devoted to others have set him down as a partizan of mine, which as he has never declared himself to be, I do not desire him to be. Secondly because in the general prostitution of the periodical Press, which this Election seems likely to produce I would gladly see its character redeemed by one really pure, disinterested and Independent Editor, and my esteem and regard for him leads me to wish that he may be the man Thirdly because you wrote me sometime since that he had told you he had no views beyond his present occupation and Establishment as this was precisely the situation in which it was proper that he should place himself with me, it is just that he should know I expect nothing from him as an Editor, on the score of his personal friendship for me—What a shocking affair, this death of the Marquess of Londonderry! What a comment upon the vanity of  human pursuits—the inanity of glory, and the impotence of power! What must have been the agonies of that mind; which in the midst of a career of unparalleled success, was thus driven to suicide by despair! I am far from thinking of him so ill, as he is generally thought of in this Country—I believe him on the contrary to have been a Patriotic British Minister, and a man of honour. His personal relations with me were always gentlemanly, conciliatory, and obliging—They have been uniformly the same with Mr Rush—And I fear we shall be no gainers by the exchange for his successor, whoever he may be—I am thinking if Napoleon and he should “meet at corript” what sort of Dialogue would pass between them—Ever affectionately your’s
				
					A.
				
				
			